MEMORANDUM **
Mario Jaime-Duarte (“Jaime”) appeals his conviction for re-entry after deportation (8 U.S.C. § 1326(a), enhanced by § 1326(b)(2)), alleging error in the denial of his mistrial motion based on a government witness referring to Jaime’s criminal history. Because the single reference to Jaime’s criminal background did not tell the jury the specifics of any prior offense, the government did not mention or make use of the comment at any other point in the trial, and a proper curative instruction was given prior to jury deliberations, there was no abuse of discretion in denying Jaime’s new trial motion. Even if we were to assume error, the other substantial evidence of Jaime’s guilt rendered any such error harmless.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.